Exhibit 10.32

EXPONENT, INC.

2008 Equity Incentive Plan

Restricted Stock Unit Employee Matching Grant Agreement

This Restricted Stock Unit Employee Matching Grant Agreement (the “Agreement”)
is entered into between Exponent, Inc., a Delaware corporation (the “Company”),
and              (the “Employee”).

Pursuant to the terms of the 2008 Equity Incentive Plan (the “Plan”) the Company
hereby awards to Employee restricted stock units (“Restricted Stock Units”) on
the terms and conditions as set forth in this Agreement and the Plan. The grant
date for this award is                  , 200     (the “Grant Date”).
Capitalized terms used but not defined in this Agreement shall have the meaning
specified in the Plan.

In consideration of the mutual promises set forth below, the parties hereto
agree as follows:

1. Award of Restricted Stock Units. Subject to the terms and conditions of this
Agreement and the Plan (the terms of which are incorporated herein by reference)
and effective as of the Grant Date, the Company hereby grants to the Employee
             Restricted Stock Units. The Restricted Stock Units relate on a
one-for-one basis to shares of the Company’s Common Stock (each such share,
adjusted in accordance with Section 14 of the Plan, a “Share”).

2. Vesting. Restricted Stock Units vest (meaning that the Employee’s right to
the Restricted Stock Units becomes nonforfeitable and no longer subject to any
continuing service requirement) on the fourth (4th) anniversary of the Grant
Date (the “Vesting Date”), provided that through the Vesting Date the following
requirements are met: (a) the Employee remains continuously employed by or in
service with the Company or a Subsidiary at a level that is no less than the
Minimum Work Level (as defined below); (b) the Employee does all engineering and
scientific services work through the Company or a Subsidiary; and (c) the
Employee does not during the Restricted Period (as defined below) become an
employee of, or do engineering and scientific services work outside the Company
for, a past or present client or competitor of the Company or a Subsidiary. The
“Minimum Work Level” is the level that equals twenty percent (20%) of the
average level of bona fide services performed (whether or not as an employee)
over the immediately preceding thirty-six (36) month period (or the full service
period if less than thirty-six (36) months). The Employee has an affirmative
duty to notify the Company in advance of his or her performing any services that
he or she will not provide through the Company. The period between the Grant
Date and the earlier to occur of (a) the Vesting Date, (b) the date on which the
Employee’s services with the Company or a Subsidiary terminate as a result of
his or her Disability (as defined in Section 17 below) or death (such date, the
“Termination Date”), or (c) the date of any accelerated vesting as a result of
Section 5 below (such date, the “Change of Control Date”) is referred to as the
“Restricted Period.”



--------------------------------------------------------------------------------

3. Effect of Termination of Service; Forfeiture. If the Employee’s service is
terminated by the Employee or by the Company or a Subsidiary, as applicable, for
any reason except the Employee’s death, Disability or “Retirement” (termination
after age 59 1/2 years for any reason) before the Vesting Date, or if the
Employee otherwise fails satisfy the conditions set forth in Section 2 above
through that date, all Restricted Stock Units shall be forfeited. Upon
forfeiture of Restricted Stock Units under this Agreement, the portion of the
award so forfeited shall terminate and the Company shall have no obligation to
issue any Shares in settlement of that portion of the award. If the Employee
dies or becomes Disabled, the pro rata portion of the Employee’s Restricted
Stock Units through the Termination Date (measured as if the award had vested on
a monthly basis from the Grant Date) shall vest immediately upon the Termination
Date, with the Shares underlying the portion of the award that so vests being
issued as set forth in Section 4 below, and the remainder of the Restricted
Stock Units shall immediately be forfeited. If the Employee Retires at 59 1/2
years or older during the Restricted Period, all the Shares underlying the award
shall be distributed on the Vesting Date in the manner set forth in Section 4
provided that through the vesting date the following requirements are met
(1) Employee does all consulting work through the Company; and (2) Employee does
not become an employee of, or do consulting work outside the Company for, a past
or present client, beneficial party or competitor of the Company. If the
Employee returns to service immediately after the end of an approved leave of
absence which is either no more than six (6) months in duration or following
which the Employee has a right to re-employment under an applicable statute or
by contract, for the purposes of this Agreement only, the Employee shall be
deemed to have remained continuously employed by or in service with the Company
through the period of the leave of absence.

4. Distribution of Shares and Settlement of Award. Subject to any limitations
set forth in this Agreement (including Sections 7 and 17) and the Plan, a number
of Shares of Common Stock will be issued (“distributed”) to the Employee in
settlement and full satisfaction of this Restricted Stock Unit equal to the
number of then-vested Restricted Stock Units on (or as soon as practicable
after, but in no later event later than the date that is forty-five (45) days
after) the earlier of (a) the Vesting Date (including in the event of a
qualifying Retirement), (b) the Termination Date (but only with respect to the
portion of the award that vests as set forth in Section 3 above), or (c) the
Change in Control Date (the earlier of such dates, the “Distribution Date”).
Upon or as soon as practicable following the Distribution Date, stock
certificates (including electronic representations of the same, the
“Certificate”) evidencing the Shares issued upon settlement of vested Restricted
Stock Units shall be issued and registered in the Employee’s name and delivered
to (or appropriate notice in the case of electronic Certificate delivered to)
the Employee (or in the case of the Employee’s death, to the Employee’s
beneficiary or estate).

5. Change in Control. In the event of a Change in Control (as defined in the
Plan and as modified by Section 17 below), the successor to the Company shall
assume, or substitute equivalent awards for, this award on the same terms and
conditions (including vesting conditions). The medium of settlement, whether
shares, cash or some combination thereof, shall be determined at the discretion
of the Administrator with the consent of the successor at the time of the Change
in Control. If the award holder is involuntarily terminated for any reason other
than award holder’s failure to substantially perform the duties of award
holder’s position, after written notice and a reasonable opportunity to cure,
within a two-year period beginning on the date of the Change in Control, all
awards shall be vested and settled on the date of termination.

 

2



--------------------------------------------------------------------------------

For this purpose, involuntary termination shall include the occurrence of one or
more of the following events (which occurs involuntarily to the award holder)
provided that the award holder provides notice of such event within 30 days of
its first occurrence and terminates employment within 12 months of the first
occurrence of the event: (1) A material diminution in the award holder’s base
compensation. (2) A material diminution in the award holder’s authority, duties,
or responsibilities. (3) A material diminution in the authority, duties, or
responsibilities of the supervisor to whom the award holder is required to
report. (4) A material diminution in the budget over which the award holder
retains authority. (5) A material change in the geographic location at which the
award holder must perform the services.

6. Dividends. To the extent the Company pays any cash dividends, stock dividends
or other distributions on or with respect to Shares during the Restricted
Period, the Employee shall be entitled to receive credit for cash dividends,
stock dividends and other distributions paid during the Restricted Period with
respect to the corresponding number of Shares of Common Stock underlying the
Restricted Stock Units, provided that the fair market value of any such
dividends or distributions shall be converted into an additional number of
Restricted Stock Units (based on the Fair Market Value of the Common Stock at
the time of such payment or distribution), which additional Restricted Stock
Units shall be subject to the same forfeiture restrictions and restrictions on
transferability as apply to, and shall be settled at the same time as, and
subject to the same deferral elections as, the Restricted Stock Units with
respect to which they relate. Credit under this paragraph for any dividends paid
during the Restricted Period shall be done as soon as practicable following the
payment date for such dividend.

7. Tax Withholding Obligations. To meet the obligations of the Company (or a
Subsidiary if the Employee is employed by an entity other than the Company) and
the Employee with respect to any income or employment withholding taxes, FICA
contributions, or the like under any federal, state, local or foreign statute,
ordinance, rule, or regulation in or connection with the award grant, vesting or
settlement of the Restricted Stock Units (including without limitation
additional Restricted Stock Units (if any) provided to the Employee pursuant to
Section 6 above), the Committee shall require that the Company withhold a number
of shares of Common Stock otherwise deliverable under this award having a Fair
Market Value sufficient to satisfy the statutory minimum (or such higher amount
as is allowable without adverse accounting consequences) of the Employees
estimated total federal, state, local and/or foreign tax obligations associated
with grant, vesting or settlement of the Restricted Stock Units. The Company may
also in lieu of or in addition to the foregoing, at its sole discretion, either
require the Employee to deposit with the Company an amount of cash sufficient to
meet such obligations and/or, withhold the required amounts from the Employee’s
pay during the pay periods immediately preceding the date on which any such
applicable withholding tax or similar obligation otherwise arises. The Company
shall not deliver any of the Certificates until and unless the Employee has made
the deposit required herein or proper provision for all applicable tax
withholding and similar obligations has been made. The Employee hereby consents
to any action reasonably taken by the Company to meet all or any of such
obligations. The Employee understands that, to the extent this award becomes
subject to any deferral on distribution of the Shares beyond the date on which
he or she vests in the Restricted Stock Units covering such Shares (including
upon the date on which he or she reaches the age at which he or should could
Retire), certain withholding taxes will be due immediately at the time of
vesting.

 

3



--------------------------------------------------------------------------------

8. Restriction on Transferability. Until the Distribution Date, the Restricted
Stock Units may not be sold, transferred, pledged, assigned, or otherwise
alienated at any time. Any attempt to do so contrary to the provisions hereof
shall be null and void. Notwithstanding the above, distribution can be made
pursuant to will, the laws of descent and distribution, intra-family transfer
instruments or to an inter vivos trust.

9. Rights as Shareholder. Subject to Section 6 above with respect to dividend
rights, the Employee shall not have voting or any other rights as a stockholder
of the Company with respect to the Restricted Stock Units prior to the
Distribution Date. Upon the Distribution Date, the Employee will obtain full
voting and other rights as a shareholder of the Company.

10. Administration. The Committee shall have the power to interpret the Plan and
this Agreement and to adopt such rules for the administration, interpretation,
and application of the Plan as are consistent therewith and to interpret or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Employee, the Company, and all other interested persons. No member of the
Committee shall be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan or this Agreement.

11. Effect on Other Employee Benefit Plans. The value of the Restricted Stock
Units granted pursuant to this Agreement shall not be included as compensation,
earnings, salaries, or other similar terms used when calculating the Employee’s
benefits under any employee or other benefit plan sponsored by the Company or
any Subsidiary except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Subsidiary’s employee benefit plans.

12. No Right to Employment. The award of the Restricted Stock Units pursuant to
this Agreement shall not give the Employee any right to remain employed by the
Company or a Subsidiary or otherwise change the at-will nature of the Employee’s
relationship with the Company or a Subsidiary, as applicable. It does not
constitute part of the Employee’s salary or wages and, unless specifically
agreed to otherwise in writing with the Company, is not relevant for purposes of
determining any post-employment payment or severance to which the Employee may
become entitled.

13. Amendment. This Agreement may be amended only by a writing executed by the
Company and the Employee which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Committee by a writing which specifically states that it is amending this
Agreement, so long as a copy of such amendment is delivered to the Employee, and
provided that no such amendment adversely affects the rights of the Employee
(but limiting the foregoing, the Committee reserves the right to change, by
written notice to the Employee, the provisions of the Restricted Stock Units or
this Agreement in any way it may deem necessary or advisable to carry out the
purpose of the grant as a result of any change in applicable laws or regulations
or any future law, regulation, ruling, or judicial decision, provided that any
such change shall be applicable only to Restricted Stock Units which are then
subject to restrictions as provided herein). Notwithstanding anything else to
the contrary in this Section 13 or in the Plan, any amendment to this Agreement
shall be subject to the requirements of Section 17 below.

 

4



--------------------------------------------------------------------------------

14. Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its stock administrator.
Any notice to be given to Employee shall be addressed to Employee at the address
listed in the Company’s records. By a notice given pursuant to this Section,
either party may designate a different address for notices. Any notice shall
have been deemed given when actually delivered.

15. Severability. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

16. Construction. The Restricted Stock Units are being issued pursuant to
Section 11 of the Plan and are subject to the terms of the Plan. A copy of the
Plan has been given to the Employee, and additional copies of the Plan are
available upon request during normal business hours at the principal executive
offices of the Company. To the extent that any provision of this Agreement
violates or is inconsistent with an express provision of the Plan, the Plan
provision shall govern and any inconsistent provision in this Agreement shall be
of no force or effect.

17. Code Section 409A Matters. This Restricted Stock Unit award may be
considered a “nonqualified deferred compensation arrangement” subject to Code
Section 409A. The Company has attempted in good faith to structure this
Restricted Stock Unit award in a manner that conforms to the requirements of
Code Section 409A(a)(2), (3) and (4) and any ambiguities herein will be
interpreted to so conform with these requirements to the maximum extent
permissible. To the extent the IRS challenges whether this award in fact
complies with Code Section 409A(a)(2), (3) and (4), the Employee shall be fully
responsible for any additional taxes, penalties and/or interest that might apply
as a result of any adverse determination resulting from such challenge. Any
subsequent deferral election, if permitted in the Company’s sole discretion,
shall comply with the subsequent deferral election rules of Code
Section 409A(a)(4)(C). Notwithstanding anything else to the contrary in this
Agreement or in the Plan, the Company may accelerate distribution of Shares
under this Agreement only in accordance with Treas. Reg. §1.409A-3(j)(4).

Notwithstanding anything to the contrary contained in the Plan or this
Agreement, (1) any acceleration of the Distribution Date that occurs pursuant to
Section 5 above and/or Section 14(c) of the Plan shall only occur on a Change in
Control (as defined in the Plan) that qualifies as a “change in ownership or
effective control,” or a “change in ownership of a substantial portion of the
assets,” of the Company, all as defined under Code Section 409A; and
(2) “Disability” shall mean a “disability” as defined under Code Section 409A.

In addition, and notwithstanding any provision of this Agreement including
Section 4 above to the contrary, if at the time of the Employee’s Termination
Date he or she is a “specified employee” (as defined in Code Section 409A), and
if and only if the deferral of payment (distribution of Shares) as a result of
the Employee’s termination of service is necessary in order to prevent any
accelerated income recognition or additional tax under Code Section 409A(a)(1),
then the Distribution Date shall be delayed until the earlier of (1) that date
that is six months following the date on which occurs the Employee’s separation
from service or (2) the date of the Employee’s death following his or her
separation from service.

 

5



--------------------------------------------------------------------------------

18. Miscellaneous.

(a) The Board may terminate, amend, or modify the Plan; provided, however, that
no such termination, amendment, or modification of the Plan may in any way
adversely affect the Employee’s rights under this Agreement, without the
Employee’s written approval.

(b) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required. The Company shall have no liability for
failure to issue Shares pursuant to this Agreement unless it is able to do so in
compliance with all Applicable Laws.

(c) All obligations of the Company under the Plan and this Agreement, with
respect to the Restricted Stock Units, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

(d) By signing this Agreement, the Employee acknowledges that his or her
personal employment or other service information regarding participation in the
Plan and information necessary to determine and pay, if applicable, benefits
under the Plan must be shared with other entities, including companies related
to the Company and persons responsible for certain acts in the administration of
the Plan. By signing this Agreement, the Employee consents to such transmission
of personal data, as the Company believes is appropriate to administer the Plan.

(e) To the extent not preempted by federal law, this Agreement shall be governed
by, and construed in accordance with, the laws of the State of California.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement
effective as of the day and year first above written.

 

“Employee”    

“Company”

 

Exponent, Inc.

 

    By  

 

    Name:   Richard L. Schlenker, Jr.     Title:   Chief Financial Officer and  
    Corporate Secretary

 

7